Citation Nr: 0008788	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-13 754 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the veteran's request for waiver of the recovery of 
the overpayment of Department of Veterans Affairs (VA) 
improved pension benefits in the amount of $1,975 was timely 
filed.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Committee on Waivers and Compromises (COWC) at the 
Washington, DC. VA Regional Office, which denied the 
veteran's request for a waiver of an overpayment as the 
veteran's request for waiver was not timely.  The Board notes 
that the veteran requested and was scheduled to appear before 
a Member of the Board at a hearing at the Board on October 6, 
1999; however, the veteran failed to report.  The veteran has 
not submitted any reasons for failing to report or failing to 
contact the Board to request a postponement of the scheduled 
hearing.


FINDINGS OF FACT

1.  On June 29, 1997, the veteran was informed in writing of 
an overpayment of VA improved pension benefits in the amount 
of $1,975 and his waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $1,975 was 
received by the COWC on January 28, 1998.


CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA improved 
pension benefits in the amount of $1,975 was not received.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the veteran began receiving VA improved 
pension benefits in November 1988.  The veteran had been 
advised to report changes in the amount of income from other 
sources as well as unreimbursed medical expenses.  In May 
1997, information provided to the VA revealed that the 
veteran's received more in other pension and paid less for 
unreimbursed medical expenses than previously reported.  In a 
June 16, 1997 letter, the Washington, DC Regional Office (RO) 
notified the veteran of the reduction of payment of the 
veteran's VA improved pension benefits retroactively from 
January 1, 1996.  This resulted in an overpayment.

According to the Committee, the VA Debt Management Center 
notified the veteran of the overpayment in a letter dated 
June 29, 1997.  In a statement signed by the veteran on 
January 21, 1998 and received on January 28, 1998, the 
veteran requested waiver of the overpayment.

The veteran contends that although he incorrectly reported 
the amount of his other pension earnings in May 1997, he 
resubmitted the correct figures in August 1997, therefore, 
waiver should be granted.  He further indicated that he was 
recuperating from knee surgery.  The veteran has not made any 
contentions regarding the timeliness of his request for 
waiver.

Upon review, the Board notes that the veteran was informed in 
writing of the overpayment of VA improved pension benefits in 
the amount of $1,975 and his waiver rights on June 29, 1997.  
A request for waiver of recovery of the overpayment was 
received on January 28, 1998, more than 180 days after the 
date of a notice of indebtedness.  The veteran has not 
alleged that there was a delay in his receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  Additionally, the Board notes that 
there is no evidence of record that could be reasonable 
construed as a timely filed waiver request.  Thus, the 
veteran does not meet the basic eligibility requirements for 
waiver of recovery of an indebtedness under 338 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 1999) and 38 C.F.R. § 1.963 
(1999).  He is not eligible as a matter of law.  In reviewing 
a comparable factual scenario, the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law and not the evidence is dispositive of an appellant's 
claim, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's application is denied.  


ORDER

As the veteran did not timely apply for waiver of recovery of 
overpayment of improved pension benefits, his appeal is 
denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


- 1 -


